Citation Nr: 0816211	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-14 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for paranoid schizophrenia, 
claimed as nervous condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran served on active military service from March 1976 
to April 1980.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to service 
connection for paranoid schizophrenia, claimed as a nervous 
condition.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The veteran contends she is entitled to service connection 
for paranoid schizophrenia.  A review of the record reflects  
that the veteran was discharged from service due to an 
inability to perform prescribed duties due to parenthood.  A 
review of the service personnel records would be beneficial 
in order to determine how parenthood was affecting the 
veteran during service.  

During her March 2005 VA psychiatric examination, the veteran 
related that she had been awarded Social Security 
Administration (SSA) disability compensation seven years 
prior based on her mental illness.  Those records must be 
obtained and associated with the claims folder.  The VA has a 
duty to assist in gathering social security records when put 
on notice that the veteran is receiving social security 
benefits. See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992). 

In addition, the veteran was hospitalized for a period of 
three weeks at the Trinitas Hospital in 2001.  Although the 
RO has attempted to assist the veteran in obtaining those 
records in the past, they have not met with success.  Because 
this case is being remanded, another attempt to secure those 
records can be undertaken.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  The AMC/RO should make an attempt to 
secure the veteran's service personnel 
records through official channels.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain those records, a notation to that 
effect should be inserted in the file.  
The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow her the opportunity to 
obtain and submit those records for VA 
review.

3.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for a psychiatric 
disorder either before or after service 
and to the present time.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
her the opportunity to obtain and submit 
those records for VA review. 

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  The veteran should be afforded a VA 
psychiatric examination.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history are to be 
obtained, including her pre-service 
history.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist or psychologist performing 
the examination for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Following a review of the claims folder, 
an examination of the veteran and 
utilizing sound medical principles, the 
examiner is requested to opine whether 
the veteran's psychiatric disorder had 
its' onset prior to, during, or after 
service.  If it is found that any mental 
illness had an onset subsequent to 
service, the examiner is to indicate 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the illness is the result of events in 
service.  In stating an opinion, the 
examiner is to refer to instances in the 
record in support of the opinion 
rendered.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


